              Case 3:19-cv-00679-BEN-MDD Document 1-1 Filed 04/12/19 PageID.11 Page 1 of 1
JS 44 (Rev. 0611 7)                                                           CIVIL COVER SHEET
The JS 44 civil cover sheet and the infonnation contained herein neither replace nor supplement the filing and service of p leadin&s or other papers as r equired by law, except as
provided by local rules of court. This fonn, approved by the Judic ia l Cqnference of the United States in September 1974, is reqm red for the use of the C lerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
           Peter Eric Pierman                                                                                  Stryker Corporation and Howmedica Osteonics Corp.

    (b)    County of Residence of First L isted P laintiff            San Diego, CA                             County of Residence of F irst Listed Defendant               Kalamazoo, MI
                                  (EXCEPT IN U.S. Pl.AIN11J?FG'ASES)                                                                            (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                NOTE :     IN LAND CONDEMNATION CASES. USE TiiE LOCATION OF
                                                                                                                           TiiE TRACT OF LAND INVOLVED.

    (c)                                                                                                          Attomeys (IfKnown)
                                                                                                                                                       '19CV679 BEN MDD
           Attorneys (Finn Name, Address, andTelephoneN11mber)

      Gregory P. Olson, Esq.
      LAW OFFICE OF GREGORY P. OLSON
      501 West Broadway, Suite 1370, San Diego, CA 92 101
II. BASIS OF JURISDICTION (Place an · :~"inOneBoxOnlyJ                                           ill. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                        ':X" in one Box for Plaintiff
                                                                                                            (For D1versity Cases Only)                                          and One Box for Defendant)
0 I     U.S. Government                   0 3 Federal Question                                                                       PTF          DEF                                            PTF       DEF
          Plaintiff                               (U.S. Government Not a Party)                        Citizen of This State          'JfL
                                                                                                                                       I          0 I       Incorporated or Pnncipal Place        0 4      0 4
                                                                                                                                                              of Business In This State

0 2     U.S. Government
          Defendant
                                                Diversity
                                                  (Indicate Citizenship ofParties in Item Ill)
                                                                                                       Citizen of Another State           0 2     0     2   Incorporated and Principal Place
                                                                                                                                                               of Business In Another State
                                                                                                                                                                                                   0 5
                                                                                                                                                                                                          "-'
                                                                                                       Citizen or Subject of a            0 3     0     3   Foreign Nation                         0 6      0 6
                                                                                                         F orei n Country
IV NATURE OF SUIT (Place an                        ·:~"in   One Box Only                                                                               ' ere r.or: "
                                                                                                                                                   crICkh          • ature o fS Utt C o d e D escnpttons.
            COJ\'TRACT                                             TO RTS                                FORFEITURE/PENALTY                           BANKRUPTCY                       OTHER STATUTES
 0 I I 0 Insurance                         PERSONAL INJURY                 PERSONAL INJURY             0 625 Drug Related Seizure            0 422 Appeal28 USC !58               0 375 False Claims Act
 0 120Marine                          0    31 0 Airplane                 0 365 Personal Injury -             of Property 21 USC 881          0 423 Withdrawal                     0 376 Qui Tam (31 USC
 0 130 Miller Act                     0    315 Airplane Product                 Product Liability      0 690 Other                                 28USC 157                            3729(a))
 0 140 Negotiable Instrument                     Liability               0 367 Health Care/                                                                                       0 400 State Reapportionment
 0 150 Recovery of Overpayment        0    320 Assault, Libel &                Pharmaceutical                                                    PROPERTY RIGHTS                  0 410 Antitrust
         & Enforcement of Judgment               Slander                       Personal Injury                                               0 820 Copyrights                     0 430 Banks and Bankmg
 0 !51 Medicare Act                   0    330 Federal Employers'              Product Liability                                             0 830 Patent                         0 450 Commerce
 0   !52 Recovery of Defaulted                   Liability               0 368 Asbestos Personal                                             0 835 Patent- Abbreviated            0 460 Deportation
         Student Loans                0    340 lvfarine                         Injury Product                                                        New Drug Application        0 470 Racketeer Influenced and
         (Exc ludes Veterans)         0    345 Marine Product                   Liability                                                    0 840 Trademark                            Corrupt Organizations
 0 153 Recovery of Overpayment                   Liability                PERSONAL PROPERTY                        LABOR                       SOCIAL SECURITY                    0 480 Consumer Credit
         of Veteran's Benefits        0    350 Motor Vehicle             0 370 Other Fraud             0 710 Fair Labor Standards            0 861 H1A (1395ff)                   0 490 Cable/Sat TV
 0 160 Stockholders' Suits            0    355 Motor Vehicle             0 371 Truth in Lending               Act                            0 862 Black Lung (923)               0 850 Securities/Commodities/
'-,( 190 Other Contract                         Product Liability        0 380 Other Personal          0 720 Labor/Management                0 863 D IWC/DIWW (405(g))                  Exchange
 0 195 Contract Product Liability     0    360 Other Personal                  Property Damage                Relations                      0 864 SSID Title XVI                 0 890 Other Statutory Actions
 0 196 Franchise                                Injury                   0 385 Property Damage         0 740 Railway Labor Act               0 865 RSI (405(g))                   0 891 Agricultural Acts
                                      0    362 Personal Injury -               Product Liability       0 751 Family and Medical                                                   0 893 Environmental Matters
                                                Medical Malpractice                                           Leave Act                                                           0 895 Freedom of Information
       REAL PROPERTY                         CIVIL RIGHTS                 PRISONER PETITIONS           0 790 Other Labor Litigation            FEDERAL TAX SUITS                        Act
 0 210 Land Condemnation             .0    440 Other Civil Rights          Habeas Corpus:              0 791 Employee Retirement             0 870 Taxes (U S. Plaintiff          0 896 Arbitration
 0 220 Foreclosure                    0    441 Voting                    0 463 Alien Detainee                Income Security Act                    or Defendant)                 0 899 Administrative Procedure
 0 230 Rent Lease & Ejectment         0    442 Employment                0 510 Motions to Vacate                                             0 871 ffiS-Thud Party                      Act/Review or Appeal of
 0 240 Torts to Land                  0    443 Housing/                        Sentence                                                            26 usc 7609                          Agency Decision
 0 245 Tort Product Liability                   Accommodations           0 530 General                                                                                            0 950 Constitutionality of
 0 290 All Other Rea l Properly       0    445 Amer. wfl)isabililies-    0 535 Death Pena lly                IMMIGRATION                                                                Stale Statutes
                                                Employment                 Other:                      0 462 Naturalization Application
                                      0    446 Amer. wfl)isabilities -   0 540 lvlandamus & Other      0 465 Other Immigration
                                                Other                    0 550 Civil Rights                  Actions
                                      0    448 Education                 0 555 Prison ConditiOn
                                                                         0 560 Civil Detainee -
                                                                               Conditions of
                                                                               Confmement

V. ORIGIN (Place an 'T'inOneBoxOnly)
)(.1    Original          0 2 Removed from                    0   3      Remanded from           0 4   Reinstated or      0 5 Transferred from              0 6 Multidistrict              0 8 Multidistrict
        Proceeding                State Court                            Appellate Court               Reopened                    Another District                Litigation -                 Litigation -
                                                                                                                                   (specifY)                       Transfer                     Direct File
                                            Cite the U .S . Civil Statute under w h ich you are filing (Do not cite jurisdictional statutes unless dil'ersity):
                       2..:...
                         8 -=-
 VI • CAUSE OF ACTION rBrief      = ·..ol....:.l=33=2' : - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
                               U=SC
                                description of cause:
                       In'unctive Relief
 VII. REQUESTED IN     0 CHECK IF THIS IS A CLASS ACTION               DEMAND S           CHECK YES only if demanded in complaint:
       COMPLAINT: .            UNDER RULE 23, F .R.Cv.P .                                 J URYDEMAND :        0 Yes X,No
 Vill. RELATED CASE(S)
                            (See mstmctions):
       IF ANY                                           JUDGE                         DOCKET NUMBER

 DATE     April 12, 2019
 FOR OFFICE USE ONLY

   RECEIPT#                       AMOUNT                                        APPLYING lFP                                     .TUDGE                            MAG . .TUDGE
